Case 2:17-cv-11910-MAG-DRG ECF No. 457-4 filed 10/23/18   PageID.11539   Page 1 of 5




        EXHIBIT 1-2
           HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                  Case 2:17-cv-11910-MAG-DRG ECF No. 457-4 filed 10/23/18   PageID.11540   Page 2 of 5




                               FOR OFFICIAL USE ONLY
            linmigrati
         and :U:to: S                   Office of the Director
         Enforcement                     B     ng at

Meeting with Department of State, Bureau of Consular Affairs, Assistant Secretary (AS)
                                  Michele T. Bond
 and Chargé d'Affaires of Iraq to the United States Mohammed Jawad Al Quraishy
                             October 25, 2016, 1:30 pm

Overview:
• ERO sent AS Bond a letter requesting DOS CA assistance in exploring more aggressive
   actions to address the removal issue with the Government of Iraq (GUI).
   • AS Bond is accompanying you to a meeting with Chargé d'Affaires (CDA) Al
        QuraishyAl Quraishy, which is one of the steps within the Memorandum of
        Understanding (MOU) between ICE and the Department of State Bureau Consular
        Affairs concerning repatriation. The MOLT outlines a series of graduated steps, with
        the joint meeting representing the second step in attempting to achieve compliance in
        issuing travel documents timely.
   ERO and DOS are currently working on another Demarche. ERO has held multiple
   meetings at the Iraqi embassy. On January, 2016 ERO held a meeting at the Iraq Embassy
   where a document was presented to Iraq that acknowledged an agreement to accept
   criminal deportees' return to Iraq and cops of identity documents. Interviews have been
   conducted and completed for the Iraqi consulate in Washington DC and. Detroit Michigan.
   On October 4, 2016 the desk officers for RIO and DOS met with Chargé d'Affaires of Iraq
   and the second secretary of Iraq. During this meeting Iraq appeared to reiterate the
   acceptance of copies and agreed to issue TD denials and begin interviews. Iraq also
   mentioned the forced return and fear claim policy that hinders TD issuance.
• , First Secretary, became CDA ad-interim of Iraq on March 15, 20
   • In 2016, there were eleven (11) HQ Zadvydas releases. In 2015 there were eight (8)
        Zadvydas releases.
                Note: Some of the Iraqi released, post order, are done so at the field office
                level at day-90 if the Iraqis in ICE custody are non-criminal.
Talking Points:
• ICE considers GOI uncooperative in its acceptance of the return of nationals subject to
   final orders of removal from the United States, and urges GOI to cooperate in this regard.
• ICE believes that under international law every state is obliged to accept the return of all
   its nationals ineligible to remain in the United States, or any other country.
• ICE asks for your help in issuing travel documents (TD) to Iraqis who are subject to final
   orders of removal, in accordance with procedures provided under U.S. law.
• Consistent with applicable standards promulgated by the International Civil Aviation
   Organization (ICAO), countries generally issue travel documents within approximately 30
   days of a request for such documents and Iraq is a member state of ICAO.
• This is not a new issue, unfortunately, and ICE requests your immediate assistance to
   clear the backlog of cases. We must see concrete progress.
• Convey that the U.S. Congress is aware of this issue and both you and .A.S Bond have
   testified before Congress regarding uncooperative countries. Many of our legislators are
   concerned and have suggested legislation that would require the automatic imposition of
   punishments on uncooperative countries.
• The Iraqi Embassy has stated during multiple meeting that there is a policy of not issuing
   documents on subjects who do not want to return. Iraq has also mentioned refusing to
   issue a TD on anyone who claimed fear regardless of the fear claim being resolved and the



                                FOR OFFICIM, USE ONLY



                                                ICE - 0298501
           HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                    Case 2:17-cv-11910-MAG-DRG ECF No. 457-4 filed 10/23/18   PageID.11541   Page 3 of 5




                                FOR OFFICIAL USE ONLY
             1mm i g: Aati
         and CUSt0.1115                   Office of the Director
         Enforcement                           Briefing Materiar1.


    subject being removable. ERO does not share fear claim information with any government
    however on occasion a citizen may decide to divulge this information.
             • Note: This policy will become problematic for U.S. national security interests
                as the number of individuals claiming fear and passively notifying their desire
                not to return to Iraq may continue to increase
•   As of October 15, 2016, ICE has 21 Iraqis detained with removal orders where ICE has
    requested travel documents Approximately 1, 381 Iraqis, of whom approximately 874
    have criminal convictions, are not in ICE custody but await TD issuance.
•   ICE urges the GOI to begin the issuance of TDs expeditiously for all detained and non-
    detained cases subject to removal, and develop a system through which ICE officials can
    work directly with Iraqi consular officials to obtain TDs. Per the ICAO standard, which
    Iraq is party to, TD issuance should occur no later than 30 calendar days after the request
    is received from ICE.

•   Watch Out For: CDA may respond that most of their nationals detained by ICE are
    asylum seekers.
           ';=- Most of the cases presented for removal are non-criminal, recent border
                entrants that are encountered while attempting to illegally enter the -U.S.
                through Mexico, or apply for admission at a U.S. port of entry but are found
                inadmissible. Additionally, cases that ICE presents for removal have been
                afforded their appropriate due process and have been ordered removed.
•   Watch Out For: CDA. may respond that their verification process cannot be compixted
    on Iraqs without a valid ID does or copies. Also, he may respond that our TO requests
    lack supporting identification documentation.
            • While this may be true, the length of time is not ultimately the issue, because
                some of ICE's ID requests go unanswered and remain pending since.
                ICE's TD requests often do lack supporting documentation since we rarely
                have identification to present..
                    • The Iraqi Government has mentioned it will not honor some of the
                        passports that were issued during Iraq's fifth president, Saddam
                        Hussein's regime. Apparently there was an issue with issuance on non-
                        Iraqis.

Background:

       Removals to Iraq were previously suspended as a result of combat operations. In April 2006,
       after a long suspension, ICE approached the Iraqi Ministry of the Interior to reestablish a
       removal process. On May 19, 2006, then-DH.S Secretary Chertoff and Assistant Secretary
       Baker approved a bilateral agreement that outlined the requirements to return Iraqi nationals
       utilizing unexpired passports issued in 2007 or later and also established document
       requirements for the issuance of a ID.
       With the support of the Consulate of Iraq in Detroit, Michigan, ICE conducted a
       charter flight to Iraq on May 26, 2010, returning 23 Iraqi nationals to Baghdad. Since
       that flight, ICE has seen a substantial decline in TD issuance, which is believed to be a
       result of concerns expressed to the Consulate by the Iraqi community in Detroit.
       Shortly after the 2010 charter flight, the Consulate stated that its authority to issue
       TDs was suspended. The number of Iraqi removals has decreased since then due, in
       part, to this suspension of issuance authority. Since August 2010, ICE has actively


                                  FOR OFFICIAL USE ONLY



                                                   ICE - 0298502
   HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                            Case 2:17-cv-11910-MAG-DRG ECF No. 457-4 filed 10/23/18   PageID.11542   Page 4 of 5




                                     OFFICIAL USE ONLY
      linmigrati
   nd 01.St0.1115                 Office of the Director
  Enfor cement                     B rieti Materiar s

engaged with the DOS and the Embassy of Iraq to address the persistent delays in TD
issuance and Iraq's refusal to readily accept the return of Iraqi nationals with final
orders of removal who do not express a desire to return. In July 2011, the U.S.
Embassy in Baghdad issued a demarche to the Ministry of Foreign. Affairs and
reiterated the position of the U.S. Government; that the GoI should begin issuing TDs
expeditiously for its nationals who are subject to orders of removal from the United
States. In 2011, Iraq opened a Consulate in Los Angeles, California and a Consulate in
Detroit, Michigan to support the Embassy in Washington, DC. Despite this additional
support, TD issuance remains inconsistent. In November 2011, the Gol's Ministry of
Foreign Affairs directed consular officials to not issue passports or TDs to Iraqi
nationals who did not wish to return to Iraq. In August 2012, as a result of that
mandate, 10 countries (Australia, Belgium, Canada, Denmark, France, The
Netherlands, Sweden, Switzerland, the United Kingdom, and the United States)
established the "Brussels Group," to discuss Iraqi repatriation concerns and to identify
strategies to elicit better cooperation from the GoI. On November 15, 2012, U.S.
Ambassador Knight represented U.S. interests at an ambassador-level meeting hosted
by the Brussels Group at the Embassy of Australia in Baghdad. During that meeting,
the countries (member states) agreed to draft and issue a joint demarche for
presentation to Iraq's Prime Minister and Minister of Foreign Affairs. Citing its
disagreement with other member states' repatriation of Iraqi nationals, the DOS'
Bureau of Population, Migration and Refugees subsequently opposed U.S.
participation in the joint demarche, and sent a cable to the U.S. Embassy in Baghdad
advising that the U.S. would not participate.
In lieu of direct U.S. engagement, the Brussels Group welcomed participation from the
United States as an observer.
On February 20, 2013, the Brussels Group met with representatives of the Iraqi
Ministry of Displacement and Migration in Baghdad. ICE attended the meeting as an
observer. During that meeting, the GoI requested a focus on voluntary returns, and
expressed a need for reintegration support, before continuing discussions on forced
returns.
On February 7, 2014, leadership from ICE and the Department of State met with the
Iraqi Ambassador regarding issues concerning the Gol practices for issuing travel
documents to facilitate removals. The Ambassador committed to working with ICE. to
re-establish a process, which includes addressing the requirement for Iraqi nationals to
overtly state that they wish to return., as well as address the GoI requirement for ICE to
include an original identity document with the travel document request.

During the month of September 2014, DAD Corey Katz attended a meeting of the
Brussels Group. On March 31, 2015, the DCM issued a demarche to the Deputy
Foreign Minister on the removals issue. The Embassy Baghdad proposed meeting with
MFA on April 20, 2015. The Baghdad Front office decided against this meeting,
because the meeting would be held in the Red Zone, which would require significant
planning and security support and could not be undertaken lightly. There is a concern,
after the lack of concurrence by DHS on the reciprocity changes that post isn't fully
informed about what actions they need to take in order to show that we are committed
to assisting DHS with these issues. The RIO desk officer has been involved with the
Brussels Group via teleconference when available or has received meeting minutes.
The only involvement ERO ICE has with the Brussels Group is as an observer.

                                                                  3
                          FOR OFF:1CW USE ONLY



                                          ICE - 0298503
              HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                   Case 2:17-cv-11910-MAG-DRG ECF No. 457-4 filed 10/23/18   PageID.11543   Page 5 of 5




    Ay                    •     FOR OFFICIAL USE ONLY
         ,   1.JImm igt anon
             and Customs                 Office 01:- the Direc.:tor
             Enforcement                                                 Alateri a/5


         During the teleconference calls, ICE will pass along any progress made with the Iraqi
         Embassy in acquiring a travel document. As of June 2015, the group has not been able
         to gain any additional ground with the Deputy Foreign Minister in Iraq. The group's
         conversation centered on the upcoming seminar in September of 2015. In October
         2015, AD Pifieiro attended a Seminar on Migration Flows to and from Iraq, hosted in
         Istanbul, Turkey and coordinated by the Brussels Group.
    `?-- On December 21, 2015, RIO held a meeting at the Iraqi embassy with DOS and the
         Iraqi consulate staff. On January 29, 2016 ERO held a meeting at the Iraqi embassy.
         The AD of Removals DAS, the DFM and Ambassador of Iraq were in attendance. The
         Consulate of Washington DC was also in attendance.
    ➢ On February 4, 2016 ERO held a meeting at the Iraq Embassy where a document was
         presented to Iraq that acknowledged an agreement to accept criminal deportees' return
         to Iraq. The AD of Removals DAS, the DFM and Ambassador of Iraq were in
         attendance. The Consulate of Washington DC was also in attendance Iraq has been
         issued multiple demarches: the most recent was in March of 2015.

Hot Topic:

•   On 24 October 2016, BBC news indicated that Kurdish forces were taking part in the
    offensive to retake the Iraqi city of Mosul from Islamic State (IS) militants are besieging a
    key town to the north. The Kirkuk health directorate stated that the Islamic State (IS)
    attack on the city caused at least 46 fatalities and injured more than 130 people; the
    majority of the casualties were members of the security forces. Iraqi forces killed at least
    48 IS militants during the clashes. ( http://www.pressherald.com/2016/10/21/islamic-state-
    launches-attack-on-kirkuk/ ) (http://www.bbc.com/news/world/middle_east )

Press:
• Closed

Participants:
• Sarah R. Saldaila, Director, U.S. Immigration and Customs Enforcement
• Maslen Picieiro, Assistant Director, ICE Enforcement and Removal Operations, Removal
• Michele T. Bond, Assistant Secretary, Department of State Bureau of Consular Affairs
• Mohammed Jawad Quraishy, Chargé d'Affaires of Iraq to the United States

Staff Responsible for Briefing Memo:
John A. Schultz, DAD, ERO RIVID, 202-732-5931, evan.c.katz@ice.dhs.gov
Floyd S. Farmer, UC, ICE RIO, 202-732-6219, heath.simon@ice.dhs.gov
Julius A. Clinton, DDO, ICE RIO, 202-732-35211, julius.clinton@dhs.gov




                                            4
                                 FOR. OFFICIAL USE ONLY



                                                 ICE - 0298504
